EXHIBIT 10.1


AGRICULTURAL ASSET PURCHASE AGREEMENT

        THIS AGREEMENT is made and entered into as of this _____ day of
_________, 2004, by and between NORTHLAND CRANBERRIES, INC., a Wisconsin
corporation, with principal offices at 2930 Industrial Street, Wisconsin Rapids,
WI 54495-3237 (“Seller”) and ___________________, a ________________, with
principal offices at _____________________________________________ (“Buyer”).


WITNESSETH:

        WHEREAS, Seller has entered into an Option Agreement dated as of
September ___, 2004 (the “Option Agreement’) with Ocean Spray Cranberries, Inc.,
a Delaware corporation (“Optionee”), pursuant to which Seller has granted
Optionee an option to purchase certain Agricultural Assets more particularly
described in the Option Agreement;

        WHEREAS, Buyer desires hereby to exercise the right granted under the
Option Agreement to purchase Seller’s interest in a certain cranberry marsh
known as the “______________Cranberry Marsh,” which is located in the Township
of____________, __________ County, Wisconsin (the “Marsh Property”);

        WHEREAS, Buyer also desires to purchase Seller’s interest in certain
personal property (the “Personal Property”) more specifically described herein
and sometimes referred to, collectively with the Marsh Property and the Order
described below, as the “Property;” and

        WHEREAS, Seller desires to sell to Buyer its interest in the Property.

        NOW, THEREFORE, in consideration of the mutual promises of the parties
and other good and valuable consideration, it is agreed between the parties as
follows:


ARTICLE I


PURCHASE AND SALE OF ASSETS

        Buyer hereby exercises the right granted under the Option Agreement to
acquire the Property from Seller. As a result of the foregoing exercise, Seller
agrees to sell, and Buyer agrees to purchase, the following described assets of
Seller, all of which together shall constitute the Property:

        A.     Seller’s real estate described on Exhibit A attached hereto and
made a part hereof, the same being acknowledged and agreed to constitute the
Marsh Property.

--------------------------------------------------------------------------------

        B.     Seller’s personal property used exclusively in connection with
operation of the Marsh Property, which personal property is more particularly
described on Exhibit B attached hereto and made a part hereof, the same being
acknowledged and agreed to constitute the Personal Property.

        C.     The Federal Cranberry Marketing Order (the “Order”) applicable to
the Marsh Property.


ARTICLE II


TERMS OF PAYMENT

        The purchase price for the Property (the “Purchase Price”) shall be
____________________________ Dollars ($________) and shall be paid by wire
transfer in cash at the closing of this transaction in accordance with the terms
and conditions of the Option Agreement.


ARTICLE III


CLOSING

        A.     The closing of this transaction shall be on or before sixty (60)
days after the date hereof, but in no event prior to December 1, 2004, and shall
occur at the offices of Boles-Wallner Abstract & Title, Inc., 214 West Grand
Avenue, Wisconsin Rapids, WI 54495.

        B.     Seller agrees to execute special warranty deeds in customary form
conveying the Marsh Property free and clear of all liens and encumbrances,
excepting Permitted Liens, together with all rights and appurtenances of Seller
to any and all agreements or water rights to the real estate. For purposes
hereof, “Permitted Liens” shall mean (i) liens for taxes not yet due and
payable; (ii) zoning, building codes and other land use laws regulating the use
or occupancy of the Marsh Property; (iii) easements, covenants, conditions,
restrictions and other similar matters affecting title to the Marsh Property and
other title defects which do not or would not reasonably be expected to
materially impair the use or occupancy of the Marsh Property; (iv) liens set
forth on the Seller Disclosure Statement (as defined below), and (v) all matters
which would be disclosed by an accurate survey of the Marsh Property which do
not or would not reasonably be expected to materially impair the use or
occupancy of the Marsh Property.

        C.     Seller further agrees to execute a bill of sale assigning and
conveying the Personal Property free and clear of all liens and encumbrances,
excepting Permitted Liens.

        D.     Seller and Buyer agree that Buyer is purchasing only assets from
Seller and that Buyer shall not be responsible for any of Seller’s business
debts or liabilities nor for any wages or benefits to Seller’s employees.

        E.     All expenses associated with the Marsh Property, including,
without limitation, expenses for electricity, gas, water, sewer, real property
taxes, security services and such other items that are customarily prorated in
transactions of this nature shall be ratably prorated between Buyer and the
Seller as of the closing date in accordance with local custom.

        F.     Notwithstanding anything to the contrary contained in this
Agreement, it is understood and agreed that the obligations of Seller to
consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to, at or prior to closing, Seller having obtained in
accordance with applicable law any requisite consent, approval, and
authorization of the holders of its securities (“Company Shareholder Approval”)
to consummate the transactions contemplated by this Agreement.

2

--------------------------------------------------------------------------------

        G.     Notwithstanding anything to the contrary contained in this
Agreement, it is understood and agreed that the obligations of Buyer to
consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to, at or prior to closing, Buyer’s reasonable satisfaction
with the form and substance of the Seller Disclosure Schedules (as defined
below). Buyer shall have until 5:00 p.m. (Central Standard time) on the tenth
(10th) day following Buyer’s receipt of the Seller Disclosure Schedules to
provide written notice to Seller stating that it is not reasonably satisfied
with the form and substance of the Seller Disclosure Schedules and setting forth
in reasonable detail the reasons why it is not reasonably satisfied and the
changes to the Seller Disclosure Schedules that would be necessary to make Buyer
reasonably satisfied with the form and substance of the Seller Disclosure
Schedules. Buyer’s failure to timely provide such notice shall be deemed to
constitute Buyer’s irrevocable agreement that it accepts the Seller Disclosure
Schedules as initially provided to Buyer. If Buyer timely provides such notice,
Seller shall have five (5) business days to revise the Seller Disclosure
Schedules to Buyer’s reasonable satisfaction. If Company fails to revise the
Seller Disclosure Schedules within (5) business days of Buyer’s notice to
Buyer’s reasonable satisfaction (it being understood that Seller shall not have
an obligation to make any revisions to the Seller Disclosure Schedules), Buyer
may elect to (i) accept the Seller Disclosure Schedules provided by Seller (as
modified, if at all, by Seller) and proceed with the transaction, or
(ii) terminate this Agreement by providing written notice to Seller. Buyer’s
failure to provide written notice to Seller of its desire to terminate this
Agreement within five (5) business days after being informed of Seller’s
decision shall be deemed an election of option (i) above. If Buyer elects to
terminate this Agreement pursuant to this paragraph, the parties shall have no
further obligations to one another under this Agreement.


ARTICLE IV


PURCHASE PRICE ALLOCATION

Intentionally Omitted.


ARTICLE V


TITLE DOCUMENTS

        Seller shall furnish and deliver to Buyer for examination within twenty
(20) days of the date of this Agreement a commitment for an owner’s policy of
title insurance, in an amount equal to the Purchase Price, written by a title
insurance company licensed by the State of Wisconsin, showing title as called
for by this Agreement. Any objections to the title must be raised by Buyer in
writing within five (5) days from delivery of the title insurance commitment,
following which Seller shall have ten (10) days in which to elect in writing
whether to cure such objections to Buyer’s reasonable satisfaction. In the event
Seller does not elect to cure such objections or affirmatively elects not to
cure the same, Buyer shall, within ten (10) days after the earlier of (a)
receipt of Seller’s written election not to cure such objections or (b)
expiration of the period within which Seller is entitled to make the foregoing
election (in either case, the “Seller’s Election Deadline”), have the option,
exercisable by written notice to Seller, either to (x) terminate this Agreement,
or (y) proceed to closing, taking title to the Property subject to the matters
that Seller has elected not to cure. The foregoing election by Buyer must be
delivered to Seller within ten (10) days after Seller’s Election Deadline. The
cost of the title insurance commitment and the title insurance policy issued
with respect thereto, inclusive of full extended coverage (other than the survey
exception), and inclusive of any endorsements issued with respect to title
exceptions that do not constitute Permitted Liens, but exclusive of any
Buyer-requested endorsements, shall be split equally between the Seller and
Buyer. Any transfer fees payable in connection with the conveyances contemplated
by this Agreement shall be split equally between the Seller and Buyer.

3

--------------------------------------------------------------------------------


ARTICLE VI


BROKER’S FEE

        Each of the parties hereto covenants and agrees to pay any broker or
finder fees or commissions, if any, payable to any broker, finder, or similar
agent retained by it in connection with this transaction.


ARTICLE VII


COVENANTS AND REPRESENTATIONS OF SELLER

        A.     Seller agrees it will continue to maintain adequate fire and
hazard insurance with customary coverage endorsements consistent with its
historic practices on all buildings and improvements, including the Personal
Property, on the Marsh Property until the closing of this transaction.

        B.     Seller shall bear the risk of loss of any real or personal
property subject to this Agreement occurring between the date hereof and the
closing date unless caused by the negligence or intentional act or omission of
Buyer or any of Buyer’s agents, employees, or contractors, and shall promptly
notify Buyer that such damage or destruction has occurred and the estimated
extent thereof. In the event that any of the buildings, improvements, machinery
and equipment shall be materially damaged or destroyed by fire or other casualty
not caused by negligent or intentional act or omission of Buyer or any of
Buyer’s agents, employees, or contractors and such damage or destruction has a
material adverse effect upon the normal marsh operations conducted on the Marsh
Property, then unless Seller corrects, repairs or otherwise rectifies such
damage or destruction Buyer may (i) within ten (10) days after receipt of notice
of such damage or destruction terminate this Agreement in writing, or (ii)
require the consummation of this transaction and, in such case, all proceeds of
insurance carried by Seller and all of its claims of every kind arising as a
result of such damage or destruction shall become the property of the Buyer at
the closing.

        C.     Seller represents and warrants that the real estate described on
Exhibit A attached hereto contains approximately _____________ (____) acres of
cranberry vines.

4

--------------------------------------------------------------------------------

        D.     Except as may be disclosed to Buyer in writing (a “Seller
Disclosure Statement”) within twenty (20) days of the date of this Agreement,
the Property is not in violation of any federal, state, or local law, ordinance
or regulation relating to industrial hygiene or to the environmental conditions
on, under or about the Property or the improvements, including, but not limited
to, soil and ground water conditions.

        E.     Except as may be disclosed to Buyer in a Seller Disclosure
Statement within twenty (20) days of the date of this Agreement, Seller warrants
it has not violated any environmental law now in existence with respect to the
Property and represents that the Property does not:

          1.     contain any facility that is subject to the reporting under
Section 312 of the Federal Emergency Response and Community Right to Know Act of
1986 (that is, which requires the submittal of emergency hazardous chemical
inventory forms as a facility subject to OSHA Hazardous Communication standard,
i.e. to prepare and have available material safety data sheet for hazardous
chemicals where employees may be exposed to such chemicals in their work place);
and


          2.     have underground storage tanks which require registration with
the appropriate Wisconsin agency, except to the extent such registration has
previously been undertaken.


        F.     Hazardous Materials. (1) Except as may be disclosed to Buyer in a
Seller Disclosure Statement within twenty (20) days of the date of this
Agreement, during the time in which Seller has owned the Marsh Property, neither
Seller nor, to the best of Seller’s knowledge, any third party has used,
generated, manufactured, stored, released, or disposed of on, under, or about
the Marsh Property or transported to or from the Marsh Property any flammable,
explosive, radioactive materials, hazardous wastes, toxic substances, or related
matters (“Hazardous Materials”), except in conformity with the requirements of
any and all applicable laws, rules, regulations and ordinances regulating or
governing the handling and disposal thereof. For the purpose of this Article
VII, Hazardous Materials shall include, but not be limited to, substances such
as friable asbestos or those defined as “hazardous substances”, “hazardous
materials,” or “toxic substances” in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et
seq.; the Hazardous Materials Transportation Act, 42 U.S.C. Section 1801, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq.; and in the regulations adopted and publications promulgated pursuant to
said laws and any amendments thereto. (2) Except as may be disclosed to Buyer in
a Seller Disclosure Statement within twenty (20) days of the date of this
Agreement, to the best of Seller’s knowledge, there are not Hazardous Materials
stored, released, or disposed of (a) on, under, or about the Marsh Property,
except in conformity with the requirements of any and all applicable laws,
rules, regulations and ordinances regulating or governing the handling and
disposal thereof, or (b) on, under, or about adjacent properties, in such a
manner that their migration to the Marsh Property appears reasonably likely.

5

--------------------------------------------------------------------------------

        G.     Zoning Laws; Permits. Except as may be disclosed to Buyer in a
Seller Disclosure Statement within twenty (20) days of the date of this
Agreement, to the best of the knowledge of Seller, no zoning, building, or
similar law or ordinance is violated by the maintenance, operation, or use of
the Property. Seller has received no written notice of any change contemplated
in any applicable laws, ordinances, or restriction, or any judicial or
administrative action, or any action by adjacent landowners, or natural or
artificial conditions upon the Property which would prevent, impede, limit, or
render more costly in any material way Buyer’s use of the Property consistent
with the historic usage thereof. To the best of the knowledge of Seller, all
approvals and permits necessary for the operation of the Property consistent
with the historic usage thereof have been obtained, are in full force and
effect, and are transferable to Buyer without consent or approval of any third
party or governmental entity, and Seller will transfer and assign all such
permits to Buyer at the closing.

        H.     Water Rights. At present and, to the best of Seller’s knowledge,
as of the date of closing, the quality, quantity, adequacy, availability,
reliability, and transferability of surface and well water or water rights for
the Marsh Property or the eligibility of the Marsh Property or the Buyer to
receive and manipulate water from sources historically serving the Marsh
Property is permitted and sufficient to meet the current farm operation of
Seller.

        I.     Eminent Domain. There are no condemnation or eminent domain
proceedings pending or, to the best of Seller’s knowledge, contemplated against
the Property or any part thereof, and Seller has received no written notice of
the desire of any public authority or other entity to take or use the Property
or any part thereof.

        J.     Lawsuits. There are no pending suits or proceedings against or
affecting Seller or any part of the Property which (1) do or would adversely
affect title to the Property or any part thereof, or (2) do or would prohibit or
make unlawful the consummation of the transactions contemplated by this
Agreement, or render Seller unable to consummate the same.

        K.     Leases. There will be no leases or use occupancy agreements for
the Property or any part thereof which will survive the closing, unless accepted
by Buyer.

        L.     Service Contracts. There will be no service contracts or signed
contracts or use agreements benefiting the Property which will survive the
closing, unless accepted by Buyer.

        M.     Equipment. All equipment and Personal Property described in
Exhibit B is owned by Seller and will be conveyed to Buyer by bill of sale at
the closing.

        N.     Authority. The party executing this Agreement on behalf of Seller
has full right, title, and authority to so execute this Agreement. Any and all
documents required to consummate the transactions contemplated herein will be
duly authorized and executed on behalf of Seller.

        O.     Mechanic’s Lien. Seller covenants that any work to be done on the
Marsh Property prior to closing that could later result in a mechanic’s lien
will be paid in full prior to closing.

6

--------------------------------------------------------------------------------

        Seller hereby agrees to indemnify and hold harmless Buyer against any
and all liability, including reasonable attorneys’ fees, resulting from a breach
of any of the representations and warranties appearing in this Agreement,
provided, however, that (i) Buyer shall not be entitled to indemnification for
breach of a representation or warranty unless the aggregate of the Seller’s
indemnification obligations to Buyer under this Agreement exceed an amount equal
to one and one-half percent (1.5%) of the Purchase Price, but in such event the
Buyer shall be entitled to indemnification only to the extent such
indemnification obligations exceed an amount equal to one and one-half percent
(1.5%) of the Purchase Price for all breaches of representations and/or
warranties hereunder, (ii) Seller’s indemnification obligation hereunder, and
its liability for breach of any representations or warranties contained in this
Agreement, shall in no event be greater than an amount equal to the Purchase
Price, and (iii) in the event Seller’s indemnification obligations to Buyer
exceed an amount equal to twenty-five percent (25%) of the Purchase Price,
Seller shall have the right and option, but not the obligation, to reacquire the
Property at a purchase price equal to the Purchase Price, less an amount equal
to any payments previously made by Seller to Buyer pursuant to the provisions of
this paragraph, and upon terms and conditions substantially in accordance with
the terms of this Agreement, which reacquisition by Seller will constitute
Buyer’s sole right to receive any payment or other financial accommodation from
Seller under such circumstances (collectively, the “Indemnity Limitations”).

        All of the representations and warranties set forth herein shall survive
the closing of this transaction and continue for a period one year following the
date of closing, all such representations and warranties, and Seller’s right to
make claims or to seek indemnification with respect to breaches thereof,
expiring at 11:59 p.m. on the day prior to the one-year anniversary of the date
of closing.

        Prior to the conveyance of the Property, Buyer shall not, by entering
into this Agreement or otherwise, acquire or assume any liability in respect to
the Property; and Seller hereby indemnifies and agrees to hold Buyer harmless
from any such liability, subject to the Indemnity Limitations.

        Notwithstanding anything in this Agreement to the contrary, if Seller
provides Buyer with so-called “buyers insurance” reasonably acceptable to Buyer
that, in the reasonable discretion of Buyer, provides Buyer with protection
covering the Seller’s indemnity obligations with respect to breaches of the
Seller’s representations and warranties substantially the same as the protection
provided to Buyer hereunder, the parties hereto agree to amend this Agreement
such that the Buyer shall not be entitled to any indemnification of any kind as
a result of the Seller’s breach of its representations and warranties contained
herein, and all representations and warranties of the Seller in this Agreement
or in any other agreement or instrument contemplated hereby shall be deemed to
have terminated as of the closing.

        P.    Operate in the Ordinary Course. From the date hereof until the
closing date, Seller shall use its commercially reasonable efforts to operate,
in all material respects, the Marsh Property in the ordinary course of business
and substantially in the same manner as previously conducted.

7

--------------------------------------------------------------------------------


ARTICLE VIII


DISPOSITION OF EARNEST MONEY DEPOSIT

Intentionally Omitted.


ARTICLE IX


MISCELLANEOUS AGREEMENTS

        A.     This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

        B.     Each party agrees to do all things and take all actions, execute
and deliver all such other documents and instruments which shall be reasonably
requested to carry out the provisions of this Agreement. Execution of documents
in duplicate or by facsimile signature shall be the same as execution of the
original documents.

        C.     Any notices hereunder shall be in writing and shall be given by
registered or certified mail, facsimile message, or Federal Express or other
nationally recognized overnight delivery service. Any notice shall be deemed
given upon the earlier of the date when received at, or the fifth day after the
date when sent by registered or certified mail or the day after the date when
sent by Federal Express or facsimile to, the address or facsimile number set
forth below, unless such address or facsimile number is changed by written
notice to the other parties in accordance with this Agreement:

  Seller: Northland Cranberries, Inc.
2930 Industrial Street
Wisconsin Rapids, WI 54495-3237
Attention: John Swendrowski
Facsimile: (715) 422-6844


  With a copy to:


  Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Attn: Douglas C. Gessner
Facsimile: (312) 861-2200


  Buyer: ___________________________________
___________________________________
___________________________________


        D.     Each party to this Agreement shall pay its own costs and expenses
relating to the transaction including, but not limited to, all attorneys’ fees.

8

--------------------------------------------------------------------------------

        E.     This Agreement is made under and shall be construed in accordance
with the laws of the State of Wisconsin without regard to principles of
conflicts of law. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST
SUCH PARTY IN RESPECT OF ITS, HIS OR HER OBLIGATIONS HEREUNDER OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

        F.     This Agreement and the rights assigned to the Buyer under the
assignment of the Option Agreement, if it was assigned to Buyer, and if the
Option Agreement was not assigned, the Option Agreement, represent the entire
Agreement of the parties with respect to the property subject hereto, any and
all agreements entered into prior hereto are revoked and superseded by this
Agreement, and no representations, warranties, inducements or other agreements
have been made by any of the parties except as expressly set forth herein. This
Agreement may not be changed, modified or rescinded except in writing signed by
the parties hereto and any attempt at oral modification of this Agreement shall
be void and have no effect.

        G.     No Representations. BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES
THAT 1. EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER IS TRANSFERRING THE
PURCHASED ASSETS “AS IS, WHERE IS AND WITH ALL FAULTS” AND 2. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH HEREIN NEITHER
SELLER NOR ANY OTHER PERSON IS MAKING, AND BUYER IS NOT RELYING ON, ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING ANY OF
THE MARSH PROPERTY OR PERSONAL PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREBY,
OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED TO BUYER BY SELLER
OR ANY OTHER PERSON OR OTHERWISE OBTAINED BY BUYER CONCERNING ANY OF THE MARSH
PROPERTY OR PERSONAL PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

BUYER: ______________________________________
______________________________________

  By:____________________________________
Name:__________________________________
Title:___________________________________

  SELLER: NORTHLAND CRANBERRIES, INC., a Wisconsin corporation

  By:____________________________________
Name:__________________________________
Title:___________________________________

9

--------------------------------------------------------------------------------


EXHIBIT A

Marsh Property Description

--------------------------------------------------------------------------------


EXHIBIT B

Personal Property